DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “22” is not found in the specification (Figs 2A, 2B, 5, and 6).
Reference character “65” is being used to designate a nebulizer and power source (paragraph 0050).
Reference character “60” is not found in the specification (Fig 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
Claims 1-6 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a mesh nebulizer for nebulizing and ejecting a medicinal liquid through a mesh portion, the mesh nebulizer comprising: a main body including a vibration portion including a vibration surface; a medicinal liquid pack detachably mounted in the main body; the medicinal liquid pack includes: a lid with a mesh portion, a medicinal liquid container with a recessed portion open toward the mesh portion and is covered by the lid, the medicinal liquid supplied onto the vibration surface, a portion of a bottom surface is made of stretchable material; and when the medicinal liquid pack is mounted onto the main body, the stretchable material of the bottom surface stretches, allowing the vibration surface to approach the mesh portion of the lid.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 2 discusses a medicinal liquid pack to be mounted in a mesh nebulizer, the medicinal liquid pack having similar claimed limitations to the medicinal liquid pack mentioned in Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 2 above.
Several prior art similar to the claimed invention are discussed below.
Tanaka et al. (US 2003/0062038) discusses a nebulizer with a main body and an inhalator attachment that is detachably attached to the main body.  Tanaka has an inhalator attachment that contains a liquid storage part 130 (Tanaka: Figs 3A and 3B).  Tanaka also includes the mesh 160 and the step horn 140 along with the piezoelectric element 150.  The medicinal liquid pack of the instant invention is drastically different from Tanaka’s attachment.  Specifically, Tanaka’s mesh 
Tan (US 2016/0213866) discusses an electronic vaporization device used for the purpose of inhalation of vapor created by using an ultrasonic signal generator.  Although Tan discusses a container 80 that is removable and a soft membrane 84 that is resilient and pliable (Tan: Fig 2; paragraph 0076), there is no mention of a lid with a mesh portion on it.  The device does not utilize a mesh of any sort and does not have any mesh positioned at the top portion of the container.  Even if the device was modified to add a mesh, the device would not operate properly.  In a typical nebulizer, the mesh must be in very close proximity to the vibration element to produce the desired particles.  If a mesh was added, it would be too far away from the bottom surface of the container of Tan and would make the device inoperable.  Additionally, there is no teaching in Tan that teaches the bottom surface can be stretched to the point where it goes towards the mesh portion of the lid.  Stretching the soft membrane of Tan to perform this way would not only be hindsight but would also make the device inoperable or would destroy the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785